Title: From George Washington to Samuel Huntington, 17 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters [West Point] 17th October 1779
        
        Upon an application similar to the inclosed, I did not look upon myself at liberty to grant the request, as the furlough was to extend beyond the limits of the United States. I therefore referred Capt. Stoddard, the former applicant, to Congress. They were pleased to grant his petition, and from the recommendation I have had of Capt. Lieut. Vandyke, I would beg leave to request a similar indulgence for him. I have the Honor to be with great Respect Sir Your most obt Servt
        
          Go: Washington
        
      